ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Dawson-Alamo! JV, LLC                        )      ASBCA No. 601 77
                                             )
Under Contract No. FA3047-10-D-0012          )

APPEARANCES FOR THE APPELLANT:                      Johnathan M. Bailey, Esq.
                                                    Kristin E. Zachman, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Gregory A. Harding, Esq.
                                                    Heather M. Mandelkehr, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The government moved to dismiss this deemed denial appeal, alleging that appellant's
defective and uncorrectable claim certification deprived the Board of jurisdiction over this
appeal. Appellant subsequently moved to dismiss the appeal without prejudice, alleging that it
is resubmitting its claim, with a revised certification that addresses the government's arguments
raised in its motion, to the contracting officer for a decision. The government does not object
to appellant's motion. Accordingly, this appeal is dismissed without prejudice.

       Dated: 30 March 2016



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60177, Appeal of Dawson-Alamo I
JV, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2